Exhibit 99.1 EMPLOYMENT AGREEMENT This Employment Agreement (this "Agreement") is between XELR8, Inc. (the "Company") and Kevin Sherman ("Employee"), and is executed effective as of June 1, 2009 (the "Effective Date"). 1. Services to be Rendered by Employee. The Company hereby employs, engages and hires Employee in the capacity of Vice President of Network and Strategic Development, and Employee hereby accepts and agrees to such hiring, engagement and employment. Employee agrees to perform any and all duties and to assume any and all responsibilities that may be assigned from time to time by the Company or its authorized agents. Employee will devote his full time, energy and skill to the performance of these duties and for the benefit of the Company. Employee shall also exercise due diligence and care in the performance of all duties performed for the Company under this Agreement. In this position, Employee shall report directly to the President of the Company and indirectly to the Chief Executive Officer of the Company. 2. Term; Termination. A. Term. Subject to the terms and conditions of this Agreement, the Company will employ Employee, and Employee will serve the Company, for two years from the effective date of this Agreement. Upon the expiration of the initial term, this Agreement will automatically renew for successive periods of one year each, unless the Company provides written notice to Employee of its intention not to renew the Agreement at least 90 days prior to the expiration of the then-current term in accordance with Section 2(B)(ii) below. B.Termination by the Company. Employee's employment may be terminated by the Company during the term of this Agreement only as follows: i.At any time without cause upon 90 days prior written notice to Employee; ii.In connection with the expiration of the then-current term of this Agreement with written notice to Employee at least 90 days prior to such expiration date; and iii.At any time without prior written notice to Employee for "Cause". Termination for Cause shall be defined as any of the following from and after the Effective Date: (a)Any willful breach of any material written policy of the Company that results in material and demonstrable liability or loss to the Company or that continues after written notice; (b)Willful failure to perform or gross negligence in connection with the performance of Employee's duties; -1- (c)The engaging by Employee in conduct involving moral turpitude that causes material and demonstrable injury, monetarily or otherwise, to the Company, including, but not limited to, misappropriation or conversion of assets of the Company (other than immaterial assets); (d)Conviction of or entry of a plea of nolo contendere to a felony; (e)A material breach of this Agreement, including by engaging in action in violation of the restrictive covenants in this Agreement; (f)Failure to follow a lawful directive of the Chief Executive Officer; (g)The making of a misrepresentation to, or being dishonest in any other manner with, the Chief Executive Officer or the Board of Directors of the Company, as determined by the Chief Executive Officer or the Board of Directors; (h)Any other conduct or activity that the Chief Executive Officer determines in good faith jeopardizes the proper conduct of the Company's operations if such conduct or activity continues to occur after written notice; or (i)Inability to perform substantially all of the duties of the position due to illness or disability, if such inability lasts longer than ninety (90) days and cannot be alleviated by reasonable accommodation. No act or failure to act by Employee shall be deemed "willful" if done, or omitted to be done, by him in good faith and with the reasonable belief that his action or omission was in the best interest of the Company. C.Termination by Employee. Employee may terminate his employment by the Company at any time by giving 90 days prior written notice thereof to the Company. D.Effect of Termination. i. Termination Payment.
